Citation Nr: 0204626	
Decision Date: 05/16/02    Archive Date: 05/24/02	

DOCKET NO.  94-29 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to April 
1988.

This appeal arises from a decisions of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1997, the Board remanded this case to the RO for 
additional development.

In evaluating this case, the Board must note that the veteran 
is currently service connected for sinusitis with headaches, 
currently evaluated as noncompensable.  If the veteran is 
seeking an increased evaluation for this headache condition, 
he should file such a claim with the RO.  At this time, the 
sole issue before the Board at this time is whether the 
veteran has a migraine headache condition associated with 
either his active service or a service-connected disability.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to the claims before the 
Board at this time; all available, relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

2.  The veteran's service medical records fail to indicate a 
diagnosis of migraine headaches, hypertension, or 
epididymitis.

3.  The veteran has not submitted, nor does the record 
contain, any competent medical evidence linking the veteran's 
alleged migraine headache condition, hypertension, or 
epididymitis to his service or any medication used to treat a 
service-connected disability.

4.  The most competent medical evidence of record indicates 
that the veteran does not have hypertension at this time.

5.  The veteran's asthma is currently manifested by mild to 
moderate difficulties in function with the use of medication 
to treat this condition.  Pulmonary function testing of 
between a range of 86 to 112 percent is indicated.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001) and 66 Fed. Reg. 45,620 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

2.  Hypertension was not incurred in or aggravated by the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001) and 66 Fed. Reg. 45,620 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

3.  Epididymitis was not incurred in or aggravated by the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001) and 66 Fed. Reg. 45,620 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

4.  Giving the veteran the benefit of the doubt, the criteria 
for a 30 percent disability rating for asthma have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.7, Diagnostic Code 6602 (2001) 
and Diagnostic Code 6602 (effective prior to October 7, 1996) 
and 66 Fed. Reg. 45,620 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records fail to indicate a chronic migraine 
headache, hypertension, or an epididymitis condition during 
the veteran's active service.  In fact, on numerous occasions 
the veteran specifically denied high or low blood pressure.  
He was treated for a severe total body rash.  In an October 
1986 hospitalization he was treated for an anaphylactic 
reaction to Motrin.  The veteran was occasionally treated for 
a headache condition.  However, a migraine condition was not 
indicated.  The headache disability during service appears to 
be associated with the veteran's sinusitis condition.  In a 
discharge determination, the United States Navy determined 
that the veteran had chronic urticaria, stable, and asthma.  
Significantly, no other condition was indicated at this time.

The veteran filed a claim seeking VA compensation in February 
1992.  Medical records were obtained at this time.  They note 
treatment for several of the disabilities at issue.  However, 
hypertension is not clearly indicated.  In a March 1993 
hospitalization, the veteran was hospitalized.  During this 
hospitalization, hypertension was not indicated.

In a VA neurological examination dated in September 1992, it 
was indicated that the veteran had a cluster variant migraine 
headache.  A VA hypertension examination dated in September 
1992 indicated that his hypertension had resolved and that it 
was secondary to steroid medication that he was on at one 
time.  In a VA respiratory disease examination dated in May 
1993, it was reported that he had developed asthma in 1985 
after taking a malaria pill.  An additional VA examination 
held in May 1993 revealed residual epididymitis.  However, 
the examiner did not associate this condition with the 
veteran's active service.

At the first hearing held before the Board in May 1997, the 
veteran testified that he was treated with steroids for 
asthma while on active service.  It was indicated that his 
physicians had not been able to confirm or deny a link 
between the steroids and his epididymitis.  Asthma attacks 3 
to 4 times per week were reported.  He also contended that 
his hypertension had been diagnosed throughout his steroid 
therapy.

In order to assist the veteran in the development of his 
case, the Board remanded this case in August 1997.  
Additional medical records were obtained.  Significantly, 
none of these medical records associate the disabilities at 
issue, other than the veteran's service-connected asthma, 
with his active service.  Within a June 1999 VA evaluation, 
he indicated treatment for hypertension beginning in 1986.  
The veteran was first treated for epididymitis in 1993.  
Beginning in October 1986, he began to be treated for 
migraine headaches.  He stated that his first migraine 
headaches started after taking oral steroids.  Headaches on 
almost a daily basis were indicated.  

Pulmonary function testing was performed and will be 
discussed later in this decision.  Pulmonary function testing 
indicated evidence of a reversible bronchospasm consistent 
with asthma.  It was noted the veteran had taken asthma 
medication prior to this testing.  The veteran was diagnosed 
with asthma with intermittent episodes of exacerbation that 
had become intermittently steroid dependent.  The veteran was 
currently not taking any oral corticosteroid medication.  He 
was, however, being treated with inhaled corticosteroids.  

Based upon detailed vital sign and respiratory rate 
information, the examiner found no current evidence of 
hypertension.  In addition, no current evidence of 
epididymitis was found.  Regarding his claimed migraine 
headache condition, the examiner stated that the veteran 
appeared to have two separate headache symptoms, migraine 
headaches and muscle tension headaches.

The examiner reviewed the veteran's service medical records 
and post service medical evidence of record.  He indicated 
that while it is clear that migraine headaches can be 
precipitated by a withdrawal from steroids in susceptible 
individuals, the use of steroids themselves did not cause a 
migraine headache condition.  In a person who was susceptible 
to migraine headaches and is treated with steroids, 
withdrawal of the steroids can lead to an episode of migraine 
headache.  Medical records indicated several episodes of 
migraine headaches that were attributable to withdrawal from 
steroids.  However, the syndrome itself of migraine headaches 
was not caused by the use of steroids in this individual and, 
therefore, the examiner was not able to draw any cause and 
effect connection to the service-connected asthma.  

It was also noted that the use of steroids does not cause 
essential hypertension and the use of steroids in such 
individuals would not result in a continuous syndrome of 
hypertension.  The examiner again stated there was no current 
evidence of hypertension in this veteran.  Accordingly, he 
was unable to establish any cause and effect relationship 
between the service-connected asthma and alleged 
hypertension.  While it was indicated that it was at least as 
likely as not that if the veteran was treated for a prolonged 
period of time with corticosteroids in the future he may 
develop elevated blood pressure, this does not necessarily 
equate with hypertension as when the veteran is withdrawn 
from his steroids it is likely that the hypertension would 
resolve.

With regard to the issue of epididymitis, the examiner 
indicated that he could "conceive of no possible way" to 
establish a cause and effect relationship between the 
veteran's service-connected asthma and the condition of 
epididymitis that was treated in 1993.

In a response to a supplemental statement of the case dated 
in May 1999, the veteran indicated that he was concerned 
about a failure to consider all the evidence that he has 
provided to the RO and the inability to process this claim in 
a timely manner.

In February 2001, the RO specifically cited to the Veterans 
Claims Assistance Act of 2000 (VCAA).  This statute was 
specifically addressed by the RO.  Additional medical records 
were obtained.  Significantly, none of these medical records 
associate the conditions at issue, with the exception of the 
veteran's asthma, to his active service.  A December 2000 
statement from a M.B.S., M.D., a captain in the United States 
Navy, reported that the veteran had chronic migraines and 
back pain.  The veteran had been treated in a headache 
clinic.  Treatment for this condition was indicated to be 
partially successful.  However, no association between this 
condition and the veteran's active service was indicated.

An additional supplemental statement of the case was issued 
by the RO in August 2001.  In a written response to this 
supplemental statement of the case, the veteran indicated 
that numerous physicians and specialists providing treatment 
to him had suggested that epididymitis could have been caused 
by long-term oral steroid treatment.  With regard to his 
hypertension claim, he indicated that medical records show a 
diagnosis of hypertension as early as 1986.  With regard to 
his claim of service connection for migraine headaches, he 
indicated that he first began suffering from migraine 
headaches in 1987 while on active duty.  At this time, he 
appeared to indicate that this condition was associated with 
his service-connected back or neck disability.

A second hearing was held before the Board in August 2002.  
Regarding the veteran's asthma condition, he indicated that 
his symptoms were a "kind of rarity" because it came from the 
reaction to his medication.  A slow tightening of his chest, 
the frequent use of medication, and the inability to do 
anything more than take a brisk walk was reported.  He noted 
asthma attacks approximately 2 or 3 times per month.

Regarding his headache condition, the veteran indicated that 
this condition began shortly after he arrived at Corpus 
Christi, Texas.  The veteran noted two different types of 
headaches with one associated to the muscles in his back and 
the other to a migraine condition.  The veteran reported 
experiencing both kind of headaches since service.  With 
regard to the issue of service connection for hypertension, 
it was contended that his blood pressure fluctuated widely in 
mid-1986.  It was indicated that the veteran had a diastolic 
pressure over 90 at least 14 times.  It was also contended 
that the examinations performed in 1999 were too old to 
properly evaluate the severity of the veteran's conditions.

II. The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000.  The VCAA and implementing 
regulations eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  The claim has been considered on 
the merits.  The Board must note the numerous evaluations the 
veteran has undergone in order to support his claims.  The 
Board remanded this case specifically in order to assist the 
veteran in the development of his case.  He has also 
testified before the Board on two separate occasions and has 
failed to indicate any medical evidence pertinent to his case 
that is not in the possession of the VA at this time.  With 
regard to the VA evaluations, the Board finds that these 
evaluations provide the undersigned with the necessary 
medical information to adjudicate this case at this time.  

In this case, the Board must find that the RO had made all 
reasonable efforts to assist the veteran in the development 
of his claim including, but not limited to, repeated VA 
evaluations and extensive efforts to obtain medical evidence.  
The Board finds that, in light of the extensive efforts 
already made, further attempts at development would not be 
justified.

Under the VCAA, the VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
With regard to the duty to notify the veteran regarding what 
evidence is required in his case, the VA finds that it has 
clearly fulfilled this duty.  Numerous supplemental 
statements of the case and the February 2001 letter to the 
veteran clearly indicate to the veteran what he needs to 
support his claims.  Based on the veteran's testimony before 
the Board, it is clear that the veteran is aware of the 
evidence required to support his case.  Accordingly, the duty 
to inform the veteran of what evidence is required in this 
case has been met.

III.  Entitlement to Service Connection for Migraine 
Headaches,
Hypertension, and Epididymitis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 C.F.R. § 3.303(b) (2001); 
Cosman v. Principi, 3 Vet. App. 503 (1992); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992); and Douglas v. 
Derwinski, 2 Vet. App. 103, 108-9 (1992).

The veteran also appears to contend that these disabilities 
appear to be related to a service-connected disability or 
treatment for a service-connected disability.  A disability 
that is proximately due to or as the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

In this case, one of the critical issues is whether the 
veteran actually has migraine headaches, hypertension, or 
epididymitis.  With regard to the veteran's alleged migraine 
headache and epididymitis, the Board finds sufficient medical 
evidence to indicate that the veteran does, in fact, have 
these conditions.  However, with regard to the claim of 
service connection for hypertension, the Board must find that 
the preponderance of the evidence does not support the 
determination that he currently has hypertension at this 
time.

As indicated by the VA evaluation of June 1999, there is a 
difference between elevated blood pressure levels and a 
diagnosis of hypertension.  While hypertension has been both 
contended by the veteran and indicated within some records, 
repeated medical evaluations have failed to diagnose the 
veteran with hypertension.  The veteran underwent a detailed 
evaluation in June 1999 with multiple blood pressure 
readings.  Significantly, following this detailed evaluation, 
the examiner found no current evidence of hypertension.  This 
fact does not support the veteran's case.  Significantly, the 
veteran himself has failed to provide any medical evidence 
that would clearly support the conclusion that he currently 
has hypertension.

With regard to the veteran's own contention that he has 
hypertension, the United States Court of Appeals for Veterans 
Claims (Court) has been clear that when the determinant issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Simply stated, the veteran does 
not have the medical expertise to diagnose himself with 
hypertension.  Importantly, he also does not have the medical 
expertise to diagnose himself with either migraine headaches 
or epididymitis and then associate these disabilities with 
his active service or treatment for a service-connected 
disability.  In addition, he does not have the medical 
expertise to associate these conditions with any medication 
used to treat a service-connected disability.

The Board has carefully considered the medical opinion of 
J.R.S., M.D., who notes hypertension.  However, this 
physician fails to cite any blood pressure readings that 
would support this determination.  Outpatient treatment 
records reviewed by the undersigned during the time Dr. 
J.R.A. gave this opinion fail to indicate a hypertensive 
disorder.  Significantly, during the veteran's 
hospitalization, hypertension is not indicated.  These facts 
do not support this medical opinion.  While there are 
indications that the veteran may have had elevated blood 
pressure readings, the Board must find that the medical 
evidence, as a whole, fails to support the conclusion that he 
has hypertension.  Accordingly, the Board must find that the 
January 1994 medical opinion of Dr. J.R.S. is entitled to 
limited probative value.

While the veteran may have had elevated blood pressure 
readings sporadically over a period of time, extensive review 
of the medical evidence of record fails to indicate that the 
veteran currently has hypertension.  Accordingly, this claim 
is denied.

With regard to the claim of service connection for migraine 
headaches and epididymitis, the critical issue regarding 
these claims is whether these disabilities can be reasonably 
associated with the veteran's active service.  As noted 
above, service medical records fail to indicate these 
conditions.  While the veteran appears to be treated for 
headaches during his active service, the Board must note that 
he is already service connected for this condition 
(associated with his sinusitis disorder).  The critical issue 
in this case is whether the veteran has a migraine headache 
condition associated with his active service more than 
15 years ago.  

Extensive medical evidence fails to indicate these conditions 
existed until years after the veteran was discharged from 
active service.  In fact, based on the June 1999 VA 
evaluation, it is unclear whether the veteran currently has 
epididymitis.  In any event, the Board clearly finds that the 
preponderance of the evidence does not support the 
determination that he has these disabilities associated with 
either the veteran's active service or a service-connected 
disability.

At the hearing held before the Board in April 2002, the 
veteran appeared to associate the headache condition with his 
service-connected back disability.  In this regard, it is 
important for the veteran to understand that he is already 
service connected for a headache disorder.  If he is having 
headaches, he should seek an increased evaluation in his 
currently service-connected headache disability.  The 
critical issue before the Board at this time is whether the 
veteran has a specific disorder, migraine headaches, and 
whether this disability is related to service.  Based on the 
medical evidence of record, which appears complete, a 
migraine headache disorder did not begin until many years 
after the veteran's discharge from active service.  The 
medical evidence simply does not show that a migraine 
headache condition was caused by the use of medication used 
to treat the service-connected disability. Accordingly, this 
claim will also be denied.

IV.  Entitlement to an Increased Evaluation for Asthma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The Board notes that the 
veteran's bronchial asthma is evaluated under the provisions 
of 38 C.F.R. § 4.97, Diagnostic Code 6602 (bronchial asthma).  
The rating schedule for determining the disability 
evaluations for asthma were revised, effective October 7, 
1996, subsequent to the veteran's filing his claim for an 
increased rating for this disability.  The Court has held 
that, where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v Derwinski, 1 
Vet. App. 308 (1991).

Under the prior version of Diagnostic Code 6602, a 10 percent 
rating was provided for mild bronchial asthma, characterized 
by paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was provided where there was moderate bronchial 
asthma, characterized by rather frequent asthmatic attacks 
(separated only by 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
provided where there was severe bronchial asthma, 
characterized by frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication precluding more than 
light manual labor.  In a notation following this Diagnostic 
Code, it is indicated that in the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  In this 
case, there is very little evidence of a verified history of 
asthmatic attacks.

Under the current version of Diagnostic Code 6602, a 10 
percent rating is warranted for a Forced Expiratory Volume in 
one second (FEV-1) of 71 to 80-percent predicted, or a FEV-
1/Forced Vital Capacity (FVC) of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent rating is warranted for FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalation or oral bronchodilator therapy, or inhalation 
anti-inflammatory medication.  A 60 percent rating is 
provided where there is FEV-1 of 40 to 55-percent predicted, 
or FEV-1/FVC of 40 to 55 percent, or at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  As in the old version, 
in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record. 

In this case, the VA evaluation of June 1999, testing 
indicated a pulmonary function of between 86 to 112 percent.  
Such findings would not provide a basis to award the veteran 
a 10 percent evaluation.  However, a 30 percent evaluation is 
warranted under the current Diagnostic Code 6602 not only 
with evidence showing an FEV-1 of 56 to 70 percent predicted 
or a FEV-1/FVC of 56 to 70 percent, but also for daily 
inhalation for oral bronchodilatory therapy, or inhalational 
anti-inflammatory medication.  In this case, the veteran has 
indicated extensive medication to treat the service-connected 
disability.  The veteran has provided copies of prescriptions 
used to treat this condition.  The Board has also noted the 
veteran's testimony as well as the medical reports supplied 
by Dr. J.R.S.

Based on this medical evidence, the Board believes a 
30 percent evaluation under the new criteria, as well as the 
old criteria, is warranted.  The veteran's contentions would 
support such a determination.

The Board has carefully considered the issue of whether an 
increased evaluation beyond 30 percent is warranted.  As 
noted above, a 60 percent rating is warranted for asthma with 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

The diagnostic criteria under the FEV-1 and FEV-1/FVC for a 
60 percent evaluation are not met.  While the veteran has 
indicated the use of corticosteroids, the Board finds no 
medical evidence which would support the conclusion that he 
had intermittent (at least three per year) courses of 
corticosteroids treatment.  The Board has had the opportunity 
to review the medical evidence of record over an extended 
period of time.  Based upon this medical information, it 
appears clear that the veteran does not undergo such 
treatment at least three times per year.  While he may have 
undergone single course or more over several years, the 
medical evidence of record including, most importantly, the 
veteran's own testimony, would not support the determination 
that he is entitled to a 60 percent evaluation for this 
disability.

The veteran's representative appears to contend that a 
60 percent evaluation for this disability, at minimum, is 
warranted.  The veteran in his March 2000 statement, 
indicates that because of daily steroid use prior to 1996 and 
his need for oral steroid treatments greater than three 
episodes per year, he met or exceeded the evaluation criteria 
of 60 percent disabling both prior to and after October 7, 
1996.  In this regard, it is important to understand that the 
criteria of Diagnostic Code 6602 requires at least three 
"courses" of systemic (oral or parenteral) corticosteroids.  
The fact that the veteran used oral steroid treatments on 
three occasions in one year does not provide a basis to 
conclude that he was on three separate courses of systemic 
corticosteroid treatment.  One course of systemic 
corticosteroid treatment could involve multiple uses of oral 
steroids over a period of time.  There is absolutely no 
medical evidence to support the conclusion that the veteran 
underwent three such courses of treatment over a single year 
at any point since he filed this claim many years ago.  

The medical evidence of record, at best, indicates only 
sporadic treatment of this condition with steroids.  This 
determination is not only supported by the VA evaluations of 
record, but also by statements by the veteran's own 
physicians.  For example, the January 1994 medical opinion of 
Dr. J.R.S. indicates steroid-dependent asthma.  However, 
medical therapy at that time failed to indicate intermittent 
courses of systemic, oral or parenteral, corticosteroid 
treatment.  The pulmonary function testing performed in June 
1999, which would fail to support the determination that he 
is entitled to a 10 percent evaluation for this disability, 
clearly supports the determination that he is not entitled to 
a 60 percent evaluation for this disability.  

When asked how his asthma impacted his life, the veteran 
indicated that he is not as athletic as he used to be.  Such 
a lack of athleticism does not support the conclusion that 
the veteran warrants a 60 percent evaluation for his service-
connected disability.  While steroids are indicated, 
intermittent courses of systemic (oral or parenteral) 
corticosteroids is not indicated.  The use of either a 
Proventil or Azmacort inhaler, or the use of Zantac, does not 
indicate such treatment.  The use of the Medrol dose packs or 
"yearly boosters" does not indicate use of this drug in 
courses of more than three times per year.  As a result, the 
Board must find that the veteran's own testimony does not 
support the determination that he warrants a 60 percent 
evaluation.  

The Board has considered the issue of whether the veteran is 
entitled to an increased evaluation for a separate period 
based on the facts found during the appeal period.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initially 
assigned rating was not limited to that reflecting the 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of "staging" of ratings, 
finding that, in cases where initially assigned disability 
evaluations has been disagreed with, it is possible for a 
veteran to be awarded separate percentage for separate 
periods based on the facts found during the appeal period.  
Id at 126.

Regarding the critical issue of whether the veteran had at 
least three courses of systemic corticosteroid treatment in 
one year during this appeal period, the Board must find that 
the preponderance of the evidence fails to support such a 
determination.  While steroid use is indicated, there is 
absolutely no indication that the veteran underwent three 
courses of this treatment in any one year.  Once again, it is 
important for the veteran to understand that the fact that 
the veteran used this medication over an extended period of 
time does not indicate three separate courses of treatment.  
As the medical evidence of record makes clear, the veteran's 
asthma has been relatively stable over an extended period of 
time.  While this condition is clearly difficult for the 
veteran to deal with, his own testimony would support the 
conclusion that it does not significantly limit his abilities 
to function other than preventing him from being more 
athletic. 

The Board has also considered the issue of the potential 
applicability of other provisions of the rating schedule in 
evaluating this disability.  However, there is no section 
that provides a basis upon which to assign a higher, 
increased evaluation than 30 percent for the reasons 
discussed therein regarding the veteran's service-connected 
disability.  Finally, the Board has also considered whether 
an extraschedular evaluation is warranted.  The veteran has 
not specifically requested an extraschedular evaluation.  
Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) and VAOPGCPREC 9-96 
(August 16, 1996), 61 Fed. Reg. 66749 (1996).  

Based on a review of the current evidence of record and the 
veteran's testimony, the Board finds that the record does not 
raise the issue of extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the service-
connected disability influences employability in ways not 
contemplated by the rating schedule.  In any event, if the 
veteran wishes to raise this issue, he must raise this issue 
specifically with the RO.  This issue is not before the Board 
at this time.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for epididymitis is denied.

Entitlement to an increased rating for asthma to 30 percent 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

